Citation Nr: 1010370	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Patrick T. Hayes, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from August 1954 to April 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which continued a 
noncompensable evaluation assigned for bilateral hearing 
loss.  The RO in Manchester, New Hampshire, currently has 
jurisdiction of the claim.  

The Veteran presented testimony at a hearing before a 
Decision Review Officer (DRO) in April 2006.  He presented 
testimony at a hearing before the undersigned Veterans Law 
Judge in April 2008.  Transcripts of both hearings are of 
record.  

The claim was remanded by the Board in May 2008 for 
additional development.  The actions directed by the Board, 
namely obtaining the results of audiological testing 
performed at the VA Medical Center (VAMC) in White River 
Junction and scheduling the Veteran for a VA audiological 
examination, have been accomplished and the matter returned 
for appellate review.  

In a November 2008 rating decision, the rating assigned for 
bilateral hearing loss was increased to 10 percent, effective 
August 2, 2004.  Despite the increased rating granted by the 
RO, the Veteran's appeal remains before the Board.  Cf. AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

While the Veteran's claim was in appellate status, he 
submitted a VA Form 21-4138 that was received at the RO in 
March 2009.  He also attached a November 2008 record from the 
audiology clinic at Dartmouth-Hitchcock Medical Center, 
conducted by Kerry Gudlewski, AuD.  

In response to this request, the RO issued a rating decision 
in April 2009, which continued the 10 percent disability 
rating.  The RO noted that it had conducted a review of the 
Veteran's treatment records at the VAMC in White River 
Junction on April 7, 2009 and that there was no indication 
that he had had additional treatment for hearing loss, been 
referred for additional testing, or that he had complained of 
worsening hearing loss.  The RO also noted that the Veteran 
had undergone a VA examination in August 2008 and there was 
nothing in the file to indicate a significant worsening since 
that testing was performed.  The RO did not mention the 
November 2008 record from Dartmouth-Hitchcock Medical Center.  

As an initial matter, the Board notes that the RO incorrectly 
issued a rating decision when it should have issued a 
supplemental statement of the case (SSOC).  This is so 
because the evidence received in March 2009, prior to the 
RO's re-certification of the appeal to the Board in June 
2009, was pertinent to the issue of entitlement to an 
increased rating for bilateral hearing loss that remained in 
appellate status in March 2009.  See 38 C.F.R. § 19.37(a) 
(2009).  As such, the Board must remand the Veteran's claim 
to the RO for issuance of a SSOC.  This is also important 
given the fact that the RO failed to acknowledge receipt of 
the November 2008 record from Dartmouth-Hitchcock Medical 
Center in the April 2009 rating decision.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  This was 
not addressed at the time of the August 2008 VA examination 
and must be accomplished on remand.  

Concerning the November 2008 audiometry results from Kerry 
Gudlewski, AuD, VA regulations establish several requirements 
for audiometry data used in evaluating hearing loss 
disabilities.  An examination for hearing impairment for VA 
rating purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  38 C.F.R. § 4.85(a).  It is not clear whether the 
November 2008 tests meet the requirements of the VA 
regulations for evaluating a hearing loss disability.  Thus, 
the RO/AMC should ask the C&P audio examiner to provide an 
opinion as to whether the results meet the requirements of 
the regulations.

The RO should also make efforts to obtain the Veteran's 
complete VA treatment records, to include the results of the 
audiogram conducted on December 15, 2006, as well as any 
additional records from Dartmouth-Hitchcock Medical Center.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
audiological treatment records from the 
White River Junction VAMC, to include 
the results of the audiogram conducted 
on December 15, 2006.  Document all 
efforts made in this regard.  

2.  Make arrangements to obtain the 
Veteran's complete audiological 
treatment records from Dartmouth-
Hitchcock Medical Center.  Document all 
efforts made in this regard.  

3.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
Veteran's claims folder and a copy of 
this remand should be available to the 
examiner.  

(a)  Testing should be conducted to 
determine the current severity of the 
Veteran's hearing loss and should include 
the use of controlled speech 
discrimination (Maryland CNC) and a 
puretone audiometry test.  

(b)  The examiner should fully describe 
the functional effects caused by the 
Veteran's hearing disability in the final 
report.  

(c)  With respect to the November 2008 
test results from Kerry Gudlewski, AuD, 
address the following:

(i) Explain whether (A) the 
examination was conducted by a 
state-licensed audiologist; (B) 
the speech discrimination result 
reported was the Maryland CNC 
controlled speech discrimination 
test; and (C) a puretone 
audiometry test was conducted.

(ii) If the answer to all three 
questions above is yes, interpret 
the data that was reported in 
graph form and report it in a 
numerical format.

A rationale for any opinion expressed 
should be provided.

4.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the 
examination report.  If the requested 
examination does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

5.  Finally, readjudicate the claim.  If 
the benefit sought on appeal is not 
granted, issue an updated supplemental 
statement of the case (SSOC) and give the 
Veteran an appropriate amount of time to 
respond to it.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



